Exhibit 10.32




Summary of Calendar 2011 Non-Employee Director Compensation




Ruddick Corporation (the “Company”) compensates each member of its Board of
Directors (the “Board”) who is not an employee of the Company or its
subsidiaries.  Upon becoming a member of the Board of Directors and at each
subsequent re-election thereto, non-employee directors receive an annual fee of
$34,000 for services as a director, plus $2,000 for each Board meeting or
committee meeting attended.  In addition to the general fees for directors
described above, the Chairman of the Audit Committee of the Board is paid an
additional annual fee of $6,000 for services as chairman of that committee.




Non-employee directors of the Company may defer the payment of the annual fee
and/or Board and committee meeting fees pursuant to the Company’s Director
Deferral Plan.  Fees deferred pursuant to the Director Deferral Plan are
converted into units representing shares of Common Stock of the Company (the
“Common Stock”) with a fair market value equal to the value of the fees
deferred, and the number of units is then credited to the director’s account at
the time such fees would otherwise be paid to the director, along with
additional units representing the amount of any dividends or stock
distributions.  Upon termination of service as a director or in the event of
death, the balance of the director’s account will be distributed to the director
or a designated beneficiary in the form of Common Stock.




Pursuant to the provisions of the Company’s equity incentive plans, the Company
typically grants a ten-year option to purchase 10,000 shares of Common Stock to
each new non-employee director upon his or her initial election as director.
 These options are immediately vested, and the exercise price of these options
is equal to the average of the high and low sale price of a share of the Common
Stock on the date of the director’s election.  




The Company grants additional compensation to its non-employee directors from
time to time, at the Board’s discretion.  This additional compensation generally
takes the form of discretionary contributions by the Company to the Director
Deferral Plan for the benefit of each non-employee director, however, other
award types may be granted in the future at the discretion of the Board and/or
the independent members of the Board.  Each non-employee director receives a
discretionary Company contribution of $20,000 paid into the Direct Deferral Plan
and converted into units as discussed above.




The Company also provides $100,000 of term life insurance coverage, personal
group excess liability insurance coverage, and certain perquisites for each
non-employee director.  








--------------------------------------------------------------------------------